    Case 1:18-cr-00457-AJT Document 173 Filed 05/30/19 Page 1 of 9 PageID# 1443



                      IN THE UNITED STATES DISTRICT COURT FOR THE

                                EASTERN DISTRICT OF VIRGINIA

                                          Alexandria Division

UNITED STATES OF AMERICA                                )
                                                        )
                 v.                                     )
                                                        )       No. 1:18-CR-457-AJT
BIJAN RAFIEKIAN, et al.,                                )
                                                        )
          Defendants.                                   )

                             GOVERNMENT’S MOTION IN LIMINE
                          TO ESTABLISH CRIME-FRAUD EXCEPTION

          For the reasons that follow, the United States respectfully requests that the Court rule in

limine that statements made by the defendant to attorneys for Flynn Intel Group (“FIG”) are not

covered by the attorney-client privilege because, inter alia, the statements fall within the crime-

fraud exception to the privilege.1

                                            INTRODUCTION

          As discussed below, to establish a crime-fraud exception to the attorney-client privilege,

the government must make a prima facie showing that the defendant was engaged in or planning

a criminal scheme when he sought the advice of counsel and that the statements by the defendant

to the attorney bear a close relationship to the defendant’s scheme to commit the crime.2 We

wish to make clear at the outset that there is no evidence – and no contention here – that FIG’s



1
  By this motion, the government does not concede that the defendant has any individual
attorney-client relationship with FIG’s attorneys or that the defendant may contest a previous
waiver of the privilege by an appropriate officer of the corporation. These matters may form the
basis for additional arguments in the future against an assertion by the defendant of FIG’s
attorney-client privilege.
2
    See, e.g., United States v. Brown, No. 01-4799, 52 Fed. App. 612, 614 (4th Cir. Dec. 12, 2002).
    Case 1:18-cr-00457-AJT Document 173 Filed 05/30/19 Page 2 of 9 PageID# 1444



attorneys, Covington & Burling and Kristen Verderame, were aware that the statements that the

defendant made to them were false or that they were otherwise in furtherance of any crime or

fraud. No such showing is needed, however, to dissolve the attorney-client privilege.3

        On December 12, 2018, and again on May 23, 2019, a grand jury in this District found

probable cause to believe that the defendant had conspired with Ekim Alptekin to act as an agent

of a foreign government and to make willfully false statements in FIG’s filing under the Foreign

Agents Registration Act (“FARA”). These false statements in the FARA filing are detailed in

paragraphs 52 through 63 of the superseding indictment just returned by the Grand Jury. As the

Grand Jury found, these false FARA statements were the direct result of a number of false

statements made by the defendant and Alptekin to the FIG attorneys who prepared the filing.

Given that two grand juries have already made a probable cause finding as to the existence of the

conspiracy from July 2016 through March 2017, including at the time the false statements were

made, there is ample evidence to establish a prima facie showing that the defendant was engaged

in a crime or fraud at the time that he consulted FIG’s attorneys and that the defendant’s

statements bear a close connection to the defendant’s scheme to commit the crime. As discussed

below, this is all that the government must establish to vitiate the privilege.

                                       STATEMENT OF FACTS

        The superseding indictment arises from a conspiracy involving the defendant and

Alptekin, a Turkish national with close ties to the highest levels of the Government of Turkey.

See Superseding Indictment (“Ind.”) ¶ 2; see also, e.g., GEX 9; GEX 14; GEX 15. The object of

the conspiracy was to covertly and unlawfully influence U.S. politicians and public opinion



3
 E.g., In re Grand Jury Proceedings, 102 F.3d 748, 751 (4th Cir. 1996) (“[T]he attorney need
know nothing about the client’s ongoing or planned illicit activity for the exception to apply.”).


                                                  2
 Case 1:18-cr-00457-AJT Document 173 Filed 05/30/19 Page 3 of 9 PageID# 1445



concerning Fethullah Gulen, whose extradition request by the Government of Turkey was

meeting resistance at the Department of Justice. Ind. ¶ 3; see also, e.g., GEX 13. As found by

the Grand Jury, the object of the conspiracy was to delegitimize Gulen in the eyes of politicians

and the public, and ultimately to secure Gulen’s extradition. Id; see also, e.g., GEX 42, GEX

43B. Although the Government of Turkey, through Alptekin, directed the work, see, e.g., GEX

14, GEX 15, GEX 16, the scheme was to conceal the Turkish government’s involvement in the

efforts to discredit Gulen. Ind. § 3. Among the means of the conspiracy was to use Inovo BV, a

Dutch company owned by Alptekin, to serve as FIG’s “client.” Id; see also, e.g., GEX 18A,

GEX 22A, GEX 30B. Inovo was purportedly to pay FIG’s fee, although it is clear that Turkish

government officials approved the budget for the project, and, through Alptekin, received regular

updates on, and ultimately directed and controlled, FIG’s work. Ind. ¶¶ 3, 17, 18; see also, e.g.,

GEX 9, GEX 15, GEX 16, GEX 24A & B, GEX 29, GEX 40.

       At the beginning of the discussions about the project, it was called the “Truth Campaign”

and was to be funded by the Turkish government. Ind. ¶¶ 9, 16; GEX 10, GEX 16. For his part,

Alptekin was to receive twenty percent of the contract amount. Ind. ¶¶ 10, 17; GEX 17, GEX

19. Indeed, immediately upon the payment from Alptekin to FIG, FIG wired back twenty

percent to Alptekin, supposedly for his “consultancy fees.” See, e.g., GEX 25A, B & C, GEX

3A, B & C, GEX 34, GEX 37. From the start, the defendant made clear that knowledge of the

project was to be very tightly controlled and limited to the defendant, his partner Michael T.

Flynn, and Alptekin. Ind. ¶¶ 8, 9, 10, 11; see, e.g., GEX 8, GEX 10, GEX 11. On August 10,

2016, in emails to the defendant and Flynn, Alptekin told them that he had met with “Turkish

Minister #1” and “Turkish Minister #2” and that he had their permission to discuss

“confidentiality, budget and the scope of the contract.” Ind. ¶ 16; GEX 16.



                                                 3
    Case 1:18-cr-00457-AJT Document 173 Filed 05/30/19 Page 4 of 9 PageID# 1446



         However, the very next day, on August 11, 2016, the defendant sent an email to a wider

group of FIG principals claiming that FIG was to be engaged by a “Dutch client” for a project

now called “Operation Confidence.” Ind. ¶ 18; GEX 18, GEX 19. Nonetheless, the evidence

shows that the focus of the “new” project did not change in any way from the “Truth Campaign”

and remained focused throughout on discrediting Gulen and painting Gulen as a fraud and a

terrorist. See, e.g., GEX 22B, GEX 23A & B. The change from the “Truth Campaign” to

“Operation Confidence” was a change in name only. Compare GEX 10 with GEX 18A, GEX 13

with GEX 26B. The work culminated in an op-ed piece supposedly written by Flynn himself,

but in fact ghost-written by the defendant and approved by Alptekin. Ind. ¶¶ 41-50; GEX 42,

GEX 45A & B, GEX 47, GEX 48A & B, GEX 49. The op-ed was highly critical of Gulen –

portraying him as the Turkish equivalent of Ayatollah Khomeini – and parroted the Turkish

government’s position that Gulen was a radical Islamist who should not be given safe haven in

the United States.

         After the publication of the op-ed, the FARA Unit at the U.S. Department of Justice

questioned FIG about the article and whether it had been written on behalf of the Turkish

government, which would require FIG to register under FARA as a foreign agent. In response to

this inquiry, FIG retained Verderame and Covington & Burling.4 They conducted an

investigation that included multiple interviews of the defendant, during which the defendant

made numerous false factual representations and omitted numerous material facts. Through his

attorney, Alptekin also made false factual representations to Verderame and Covington &

Burling.




4
    Verderame and Covington & Burling also represented Flynn individually.


                                                 4
 Case 1:18-cr-00457-AJT Document 173 Filed 05/30/19 Page 5 of 9 PageID# 1447



       Ultimately, Covington & Burling drafted and filed a FARA registration for FIG, which

the defendant reviewed in advance of filing. However, given the defendant’s and Alptekin’s lies

to Verderame and Covington & Burling, the FARA filing contained a number of

misrepresentations. Ind. ¶¶ 52-55. For example, FIG’s FARA filing falsely claimed that Flynn’s

op-ed was written “on his own initiative” and that “[n]either Inovo BV, nor any other person

requested or directed publication of the op-ed.” GEX 61 (Bates no. 350). Further, the filing

claimed that Inovo, Alptekin’s company, had retained FIG because Inovo had been hired by an

Israeli company with an interest in establishing an oil pipeline in Turkey. GEX 58 (Bates no.

318). The name of this supposed Israeli client was Ratio Oil Exploration LP (“Ratio”).

However, documentary evidence obtained from Ratio itself shows that whatever was the work

Alptekin and Inovo were to perform for Ratio, it had nothing to do with FIG or the Turkey

project.

       As the Grand Jury determined, the defendant and Alptekin violated 18 U.S.C. § 951 by

concealing the Government of Turkey’s direction and control of the work that FIG supposedly

performed for Inovo. The violations of 22 U.S.C. § 618(a)(2) found by the Grand Jury are based

upon several false statements and omissions that the defendant and Alptekin made to Covington

& Burling and to Verderame for inclusion in FIG’s March 2017 FARA filing. Ind. ¶¶ 51-63.

These false statement furthered the defendants’ continuing efforts to conceal the Turkish

government’s involvement in FIG’s work. The superseding indictment returned by the Grand

Jury supports all of these facts, and virtually every allegation is supported by, inter alia, the

government exhibits accompanying this motion. The exhibits are numbered to correspond to the

respective paragraphs in the indictment.




                                                  5
 Case 1:18-cr-00457-AJT Document 173 Filed 05/30/19 Page 6 of 9 PageID# 1448



                                            ARGUMENT

       It is well settled that the attorney-client privilege is lost “when a client gives information

to an attorney for the purpose of committing or furthering a crime or fraud.” In re Grand Jury

Proceedings #5, 401 F.3d 247, 251 (4th Cir. 2005). See also, e.g., In re Grand Jury Subpoena,

884 F.2d 124, 127 (4th Cir. 1989). To overcome the privilege, “the government must make a

prima facie showing that the communications fall within the crime-fraud exception.” Id. See

also In re Grand Jury Proceedings, 674 F.2d 309, 310 (4th Cir. 1982). Significantly, “[i]n

satisfying this prima facie standard, proof either by a preponderance or beyond a reasonable

doubt of the crime or fraud is not required.” In re Grand Jury Proceedings #5, 401 F.3d 247 (4th

Cir. 2005). Indeed, the prima facie showing need only be “sufficient to justify, but not

necessarily to compel, a finding” that the communications fall within the exception. See Duplan

Corp. v. Deering Milliken, Inc., 540 F.2d 1215, 1220 (4th Cir. 1976) (citing Wright v.

Rockefeller, 376 U.S. 52, 57 (1963)). See also In re Grand Jury Proceedings #5, 401 F.3d at

251. Further, in determining whether the privilege applies, the district court may rely upon

evidence that is not ordinarily admissible at trial. E.g., In re Grand Jury Subpoena, 884 F.2d at

127 (collecting cases).

       The Fourth Circuit has held that to establish the crime-fraud exception, the government

must make a prima facie showing that:

       (1) the client was engaged in or planning a criminal or fraudulent scheme when he
       sought the advice of counsel to further the scheme, and (2) the [statements]
       containing the privileged [information] bear a close relationship to the client’s
       existing or future scheme to commit a crime or fraud.

In re Grand Jury Proceedings #5, 401 F.3d at 251. See also Chaudhry v. Gallerizzo, 174 F.3d

394, 403 (4th Cir. 1999); In re Grand Jury Proceedings, 33 F.3d 342, 349, n.13 (4th Cir. 1994)

Brown, 52 Fed. Appx. at 614.


                                                  6
 Case 1:18-cr-00457-AJT Document 173 Filed 05/30/19 Page 7 of 9 PageID# 1449



       Here, the probable cause finding by the Grand Jury and the evidence supporting the

allegations contained in the superseding indictment are more than sufficient to meet the

government’s burden to establish that “the client was engaged in or planning a criminal or

fraudulent scheme when he sought the advice of counsel to further the scheme.” We have

established a prima facie showing, at the very least, that for his part in the “Truth Campaign” or

“Operation Confidence,” no matter how it was styled, the defendant had “agree[d] to operate

within the United States subject to the direction or control of a foreign government or official.”

18 U.S.C. § 951(d).

       The government has also established the relationship between the privileged information

and the scheme to commit the crimes charged. From its inception, the defendant and Alptekin

sought to conceal the role of the Turkish government in the project. See, e.g., Ind. at ¶¶ 8-11, 16,

19. As the grand jury found, their attempts at obfuscation included a conspiracy to make false

statements in FIG’s FARA filing. The government now seeks evidence of what factual

representations the defendant made to the attorneys drafting FIG’s FARA filing. The

defendant’s false factual representations clearly bear a close relationship to the conspiracy to

violate 18 U.S.C. § 951 because they were acts undertaken in furtherance of the conspiracy –

they served to conceal the defendant’s crimes and to prevent the Government of Turkey’s

involvement in the project from becoming known. The false representations also bear a close

relationship to the conspiracy to make material false statements and omissions on a FARA filing

because they form the very basis for that charge.




                                                 7
 Case 1:18-cr-00457-AJT Document 173 Filed 05/30/19 Page 8 of 9 PageID# 1450



                                           CONCLUSION

       For these reasons, the United States respectfully requests that the Court rule in limine that

statements made by the defendant to Covington & Burling and to Kristen Verderame are not

covered by the attorney-client privilege because, inter alia, the statements fall within the crime-

fraud exception to the privilege.

                                                       Respectfully submitted,

                                                       G. ZACHARY TERWILLIGER
                                                       UNITED STATES ATTORNEY


                /s/                              By:                /s/
 Evan N. Turgeon                                       James P. Gillis
 Trial Attorney                                        Virginia Bar No. 65055
 Counterintelligence                                   John T. Gibbs
    and Export Control Section                         Virginia Bar No. 40380
 National Security Division                            Assistant United States Attorneys
 United States Department of Justice                   The Justin W. Williams
 950 Pennsylvania Ave., NW                                United States Attorney=s Office
 Washington, DC 20530                                  2100 Jamieson Avenue
 (202) 353-0176                                        Alexandria, VA 22314
 Evan.Turgeon@usdoj.gov                                (703) 299-3700
                                                       (703) 299-3982 (fax)
                                                       James.P.Gillis@usdoj.gov
                                                       John.Gibbs@usdoj.gov




                                                 8
 Case 1:18-cr-00457-AJT Document 173 Filed 05/30/19 Page 9 of 9 PageID# 1451



                                    CERTIFICATE OF SERVICE

       I hereby certify that on May 30, 2019, I electronically filed the foregoing using the

CM/ECF system, which will send a notification of such filing to counsel of record.

                                             Respectfully submitted,


                                                    /s/
                                             James P. Gillis
                                             Assistant United States Attorney




                                                9
